PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/258,745
Filing Date: 28 Jan 2019
Appellant(s): Rapant et al.



__________________
Edward J. Evans, Reg.No.61,576
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 12 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 August 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
	(a)	With respect to independent claims 9 and 17, beginning on p.6 of his Brief, appellant argues the combination of Shono and Toyoda fails to set forth a prima facie case of obviousness because they do not teach the claimed electric motor with the specific feature of a stator insulative member end cap outer surface comprising “a curved surface having a constant radius of curvature and curving continuously from a first side of the end cap inner surface to a second side of the end cap inner surface opposite the first side”.1
(b)	With respect to independent claim 9, beginning on p.11 of his Brief, appellant argues the teachings of Shono and Toyoda would not lead one of ordinary skill to the invention with the noted feature.  
	
As a preliminary matter, regarding appellant’s assertion on p.8, lines 1-3 that the rejection does not meet certain formal requirements of ascertaining the scope and content of Shono and Toyoda and the differences between them and the claimed invention, it is noted that the rejection sets forth Shono as teaching an electric motor with all the claimed features except for the differences at issue in the appeal.2  Also, while not explicitly set forth in the rejection, it is readily apparent from Toyoda’s teaching of a dust core used as a stator core for a motor (abstract; c.1:15-18) that Toyoda is in the same field of endeavor as both Shono and the claimed 
Turning to the first argument (a), appellant argues the combination is a hindsight reconstruction since Toyoda3 “relates to the shape of the tooth 2, an element of the dust core pieces 7, which are not an insulative body as recited by claim 9. Instead, the core pieces 7 are akin to the stator core recited separately from the insulative body in claim 9. The functional equivalence of the alternative shapes of the tooth 2 of the dust core piece 7 as taught by Toyoda should have no bearing on the claimed shape of the end cap outer surface of the insulative body…” (Brief, p.10, lines 2-8). Putting it another way, appellant argues Toyoda’s dust core pieces 7 are not insulative or insulative members, but instead comprise soft magnetic powder, and so neither Shono nor Toyoda teaches an insulative member end cap outer surface comprising “a curved surface having a constant radius of curvature and curving continuously from a first side of the end cap inner surface to a second side of the end cap inner surface” (Brief, p.10, lines 9-21).
In response, it is noted the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as has been noted, Shono4 teaches the claimed invention including an insulative member/end cap (winding frame) 10 coupled to a separate stator core 40.5  A coil 30 is wound on Shono’s core 40 after the insulative members/end caps 10 are attached to the core (¶[0038]; Fig.1). However, in Shono the cross-sectional shape of the outer surface of the trunk portion 11 of the insulative member/end cap comprises flat sides and rounded edges connecting the flat sides, not “a curved surface having a constant radius of curvature and curving continuously from a first side of the end cap inner surface to a second side of the end cap inner surface opposite the first side”.6   In other words, the cross-sectional shape of Shono’s insulative member/end cap is not circular with a constant radius from one side to the other. This can be seen by comparing Fig.5 of Shono with Fig.19 of the application.  

    PNG
    media_image2.png
    595
    504
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    378
    583
    media_image3.png
    Greyscale

7, i.e., a “rounded shape” with a “curvature radius R” (c.4:17-18; c.7:53-54; Fig.5). The “rounded shape” functions so that “when a coil is wound on the tooth, damage to an insulating film of the coil due to a square corner of the tooth can be prevented” (c.4:19-21). 

    PNG
    media_image4.png
    380
    626
    media_image4.png
    Greyscale

So, it would have been obvious to modify the cross-sectional shape of Shono’s insulative member/end cap outer surface with the rounded shape with constant radius of curvature taught by Toyoda, since this shape would have prevented damage to the coil wound on Shono’s core and insulative member/end cap.  
Appellant’s argument that Toyoda’s soft-magnetic dust core 2 is not an insulative body and therefore its shape should have no bearing on the claimed shape of the end cap outer surface of an insulative body is not persuasive because it is based on the premise that the rounded shape of Toyoda must characterize or applies to only a dust core. But, this premise begs the question. Moreover, is an overly-narrow reading which misses the point of Toyoda’s teaching. Toyoda in c.4:17-21 and c.7:60-64 specifically states the rounded shape of the core is responsible for preventing damage to the coil.  In other words, the dust core’s rounded shape itself prevents In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Since Toyoda explicitly teaches the rounded shape of the core prevents damage to a coil wound thereon, there would have been strong expectation that a rounded shape for Shono’s end cap outer surface, upon which a coil is wound, provided the same benefit.  
It is further noted Toyoda c.7:60-64 further teaches teeth having elliptical (FIG.6A) or rectangular cross-sectional shapes (FIG. 6B) all have the equivalent function with respect to their shape, per se, as the Fig.5 rounded shape embodiment---to prevent damage to the coil. Note the cross-section in Toyoda’s Fig.6B rectangular embodiment corresponds with the cross-section with rounded edges connecting flat sides seen in Shono Fig.5. Toyoda in c.7:57-64 notes all these shapes function to prevent damage to the coil. This functional equivalence between different cross-sectional shapes, per se, points to obviousness in spite of the fact that Toyoda’s shapes further define a core instead of an insulative member. 
Regarding argument (b), on p.11 appellant draws attention to the purpose and design of Shono and Toyoda. Specifically, appellant notes the thin portions 11A of Shono’s insulative member are received into the tooth step portions 41A of the tooth 41 and thus do not protrude into the winding space beside the tooth (Figs.3-4), which expands the winding space and allows to wire diameter of the coil conductor to increase and allows for more winding turns. Appellant also notes Toyoda’s rounded corners of teeth 2 address a problem in the prior art whereby teeth with square corners damage the wire during winding. Appellant then characterizes the rejection a surface of a tooth formed by the stator core itself will result in a device that maximizes a radius of a curved surface of an insulative member while simultaneously increasing the amount of stator core material” and argues on this basis that the combination “fail[s] to provide teaching that would encourage the alleged modification” of an insulative member with the claimed features (Brief, p.11, line 25-p.12, line 16).
This is not persuasive for several reasons. First, as noted in MPEP 2145 (II), mere recognition of additional advantages or latent properties such as “maximiz[ing] a radius of a curved surface of an insulative member while simultaneously increasing of the amount of stator core material” does not rebut a prima facie case for obviousness.  Second, point (2) mischaracterizes the rejection by presuming the rounded shape of Toyoda applies only to a dust core. As noted above, this premise begs the question and moreover is an overly-narrow reading which misses the point of Toyoda’s teaching. Toyoda in c.4:17-21 and c.7:60-64 specifically states the rounded shape itself is responsible for preventing damage to the coil. Thus, it would have been obvious to modify the shape of Shono’s end cap outer surface with the rounded shape of Toyoda’s core since the latter teaches that a rounded shape would have prevented damage to a coil wound thereon. Third, even if one assumes arguendo appellant’s premise in point (2) and modifies Shono’s core 40 with the rounded shape of Toyoda’s corresponding core 2, the combination still reads on the features at issue since the rounded shape of the resultant core necessarily transmits to the shape of Shono’s insulative members/end caps attached thereto, since otherwise there would be no shape to achieve the purpose for making the modification, i.e., to  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
To the extent appellant’s statement that Shono and Toyoda do not “encourage” the alleged modification is an argument that the examiner’s conclusion of obviousness is based on improper hindsight reasoning, or that there is no “express” motivation to combine the references, it is noted per MPEP 2145 X (A) that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). There is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.”  Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it would have been obvious before the effective filing date to modify the shape of Shono’s end cap outer surface with the rounded shape of Toyoda’s core since the latter teaches that a rounded shape would have prevented damage to a rounded shape of the core is responsible for preventing damage to the coil.  In other words, the rounded shape itself prevents damage to a coil.  Also, it is further noted the combination does not change the principle of operation of the primary reference or render the reference inoperable for its intended purpose, since only the cross-sectional shape of the end cap outer surface in Shono is modified, to prevent damage to the coil wound thereon. Therefore, the references do not teach away from their combination.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        

Conferees:
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., ¶[0051] & Figs.18-19 of the application.
        2 See the Final Office action, pp.2-4 and 9-10.
        3 Appellant’s statement on p.10, line 3 of the Brief will be understood as referring to Toyoda for the noted tooth 2 and dust core pieces 7, not Shono.
        4 Citations in Shono are made in reference to US Pat.Pub.2019/0074735, the national application corresponding to WO 2017/175508. 
        5 Final Office Action of 13 August 2021, p.2, lines 10-12 and Figs.1&7.
        6 Ibid., p.4, lines 1-5 and p.10, lines 18-21.
        7 Final Office Action of 13 August 2021, p.4, line 6-p.5, line 6 and p.11, lines 1-10.